Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Final office is a response to the papers filed on 01/25/2022.
Claims 1-6 are pending.



Response to Arguments
Applicant's arguments file on 01/25/2022 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al.  (CN Pub. 105794079 A).

Regarding claim 1, Li discloses:

A method for charging a secondary battery (see Fig. 1-2, see background, battery charging....) wherein the method includes the following steps: 
(A) measuring the internal resistance of the secondary battery (see spec, the sensor circuit for dynamically measuring the internal resistance of the battery....), and 
(B) carrying out charge while increasing or decreasing the maximum charging voltage of the secondary battery in accordance with increase or decrease of the measured internal resistance (see spec,  it is an object of the present invention is to provide a solution by calculating/obtaining the internal resistance of the battery to adjust the voltage threshold of the battery....).

Regarding claim 2, Li discloses:
wherein in step B, the maximum charging voltage of the secondary battery is increased or decreased from the initial maximum charging voltage in accordance with increase or decrease of the measured internal resistance from the initial internal resistance (see spec, according to the internal resistance of the battery and the current flowing through the battery dynamically notifying operating system on the portable device to adjust the voltage threshold..... ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al.  (CN Pub. 105794079 A) further in view of Tokoro et al.  (Pub. 2019/0207215 A1 A1).

Regarding claim 4, Li fails to disclose:
wherein the secondary battery is an all-solid-state second battery containing lithium titanate as the negative electrode active material.
Thus, Tokoro discloses:
wherein the secondary battery is an all-solid-state second battery containing lithium titanate as the negative electrode active material (see oar [0157], example 3 using lithium titanate (LTO) as the negative electrode active materials....).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified method for adjusting the voltage threshold of the battery of Li to using lithium titanate (LTO) as the negative electrode active materials is just a design choice.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al.  (CN Pub. 105794079 A) further in view of Yamamoto et al.  (Pub. No. 2011/0187312 A1).


Regarding claim 6, Li fails to disclose:
which includes evaluating the replacement time for the secondary battery in accordance with increase or decrease in the measured internal resistance from the initial internal resistance
Thus, Yamamoto discloses:
which includes evaluating the replacement time for the secondary battery in accordance with increase or decrease in the measured internal resistance from the initial internal resistance (see par [0073], a second battery 110 in which the reversible resistance increase occurs, and in response to this, the total controller 101 may make a display indicating the replacement ....).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified method for adjusting the voltage threshold of the battery of Li to evaluating the replacement time for the battery in order to encourage a user to replace the secondary battery (see Yamamoto par [0073]).

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in the claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/Primary Examiner, Art Unit 2851